Title: From George Washington to William Vans Murray, 10 August 1798
From: Washington, George
To: Vans Murray, William



Dear Sir,
Mount Vernon 10th Augt 1798

I doubt not, but that you have already set me down as an unprofitable correspondent, and with too much truth perhaps; but not with as much culpability on my part, as appearances may indicate.
I have written you several letters, and having put one or two for Mr Dandridge under your covers, without receiving any acknowledgment

of them, the presumption is, that they have fallen into other hands. Nothing however was contained in either of them that could entitle them to the honor of a place in the Beaureaus of France; to which several of my private letters, it seems, have found a passage. and but for the impropriety of such conduct, and the deprivation, & invasion of anothers right, all might go; as I write nor say nothing I wish to conceal from that nation; My Politics being streight, and my views undisguised towards it, & all others.
In examining my file of unanswered letters, I find two of yours, dated the 9th of October & 1st of November among them. In acknowledging the receipt of which, permit me to thank you for the interesting communications which are detailed therein; and to express a wish, that in your moments of leisure, you would favor me with a continuation of matters so satisfactory to be informed of.
I should have wrote oftner to you, if, in retirement, I had found matter sufficient for amusement: but revolving days producing similar scenes of domestic & rural occurrences—none interesting except to those who were engaged in them; knowing that all things of public concern, together with the Gazettes of different complexions were regularly transmitted to you, from the proper Department; and knowing also that you had friends near the fountain of Intelligence who were in the habit of corresponding with you, I conceived that details of the latter kind, from me, might be less correct and at best but second hand information, & therefore avoided giving you the trouble to receive it.
But new, and unexpected scenes opening upon us, and all my plans of retirement likely to be marred by the Domineering spirit and boundless ambition of a Nation whose Turpitude have set all obligations divine and human, at naught—may in time to come enable me to communicate some things more interesting than are to be found within the circle of my present perambulations. In doing which I shall always feel pleasure.
Little did I expect, when my valadictory address was presented to the People of the United States, that any event would occur in my day, that could draw me from the peaceful walks and tranquil shades of Mount Vernon; where I had fondly hoped to spend the remnant of a life, worn down with public cares, in ruminating on the variegated scenes through which I have passed—and in the contemplation of others which are yet in embrio.
I will hope however, that when the Despots of France find how much they have mistaken the American character—and how much

they have been deceived by their partisans among us, that their senses will return to them, and an appeal to Arms for the purpose of repelling an Invasion, at least, will be rendered unnecessary. To be prepared for them, however, is the most certain, & perhaps the least expensive mode of averting the evil. Neither they, nor there abetters here, expected I believe, that such a spirit would be roused as the occasion has manifested, amongst all classes of our Citizens—except the leaders of opposition—upon their obtaining correct statements of the treatment they have received from their good and magnanimous Allies. The difficulty under which they will find themselves, lyes in treading back their steps. But Envoy Logan may be sent to help them out of it; or, which is to the full as likely, to direct them in another course to obtain the same end.
Present me, if you please, to Mrs Murray; in which Mrs Washington & Miss Custis unite, as they do to yourself, & in remembrance to Mr Dandridge. and be assured of the sincere regard & esteem of—Dear Sir Your Most Obedt & Affecte Hble Servt

Go: Washington

